UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-143352 Atlantic Green Power Holding Company (Exact name of registrant as specified in its charter) Delaware 22-3757709 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Bayport One, Suite 455, 8025 Black Horse Pike, West Atlantic City, New Jersey 08232 (Address of principal executive offices, including zip code) (609) 241-6027 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Non-accelerated filer o Accelerated filero (Do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of May 14, 2010, there were 43,199,750shares of the registrant’s common stock, par value $.000001 per share, outstanding. Atlantic Green Power Holding Company INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the three months ended March 31, 2010 and for the period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for the period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and for the period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Index of Exhibits E-1 Forward-Looking Statements Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the registrant, nor any other person, assumes responsibility for the accuracy and completeness of such statements.The registrant is under no duty to update any of the forward-looking statements contained herein after the date of this quarterly report on Form 10-Q. PART I.FINANCIAL INFORMATION Item 1.Financial Statements ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current Assets Cash $ $ Total Current Assets Deposits Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Total Current Liabilities Total Liabilities Stockholders’ Equity Preferred stock, $0.000001 par value; 20,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.000001 par value; 1,000,000,000 shares authorized; 43,199,750 shares issued and outstanding 43 43 Additional paid in capital Deferred compensation ) - Deficit accumulated during the development stage ) ) Total Stockholders’ Equity Total Liabilities andStockholders’ Equity $ $ See accompanying notes to the consolidated financial statements. 1 ATLANTIC GREEN POWER HOLDING COMPANY (A Development Stage Company) Consolidated Statements of Operations Three Months Ended March 31, 2010 Period from September 17, 2009 (Inception) through March 31, 2010 (Unaudited) (Unaudited) Revenue $
